Worley, Judge,
specially concurring.
I dissented from the decision of this court in the incorporated case, United States v. Tropical Craft Corp., 42 C. C. P. A. (Customs) 223, C. A. D. 598, because I was of the opinion the terms “sandal” and “sandal-like” were broad enough to include that particular importation of footwear. However, since the majority held other wise, since the issues here are the same as those in the incorporated case, and since the new evidence is not sufficient to justify a different conclusion, I concur with the majority herein.